

116 HR 3743 IH: Supporting Transparency to Overcome Poverty and Campus Hunger Act
U.S. House of Representatives
2019-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3743IN THE HOUSE OF REPRESENTATIVESJuly 12, 2019Ms. Fudge (for herself, Mrs. Hayes, and Ms. Adams) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to require that certain information with respect to
			 nutrition assistance programs be annually disclosed, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Supporting Transparency to Overcome Poverty and Campus Hunger Act or the STOP Campus Hunger Act. 2.Student eligibility information for nutrition assistance programs (a)Information dissemination activitiesSection 485(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(a)(1)) is amended—
 (1)in subparagraph (U), by striking the and at the end; (2)in subparagraph (V), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (W)the most recent relevant student eligibility guidance with respect to the nutrition assistance programs established under—
 (i)section 4 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014); and (ii)section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
 (X)the contact information for the State agencies responsible for administration of the programs specified in clauses (i) and (ii) of subparagraph (W); and
 (Y)the food pantries and other food assistance facilities and services available to students enrolled in such institution..
 (b)College Navigator websiteNot later than 30 days after the date of the enactment of this Act, the Secretary of Education shall make available and annually update on the College Navigator Website the most recent relevant student eligibility guidance with respect to the nutrition assistance programs established under—
 (1)section 4 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014); and (2)section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786).
				